Citation Nr: 0630209	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a separate compensable evaluation for a right 
lower anterior neck surgical scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to July 
1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Reno, Nevada, VA Regional Office (RO).   

This case has previously come before the Board.  In December 
2004, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that additional evidence was received at the 
Board in June 2006.  To the extent that the evidence is 
relative, the Board notes that such is negative evidence 
consistent with the other evidence of record, and thus, the 
veteran is not prejudice by consideration of the additional 
evidence.  


FINDING OF FACT

The scar on the right lower anterior neck is not tender or 
painful, does not cause limited motion, and does not cover an 
area of 144 square inches or greater.  It does not result in 
disfigurement.


CONCLUSION OF LAW

The criteria for a separate rating for a scar on the right 
lower anterior neck have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 
7802-7805 (2001); Diagnostic Codes 7802-7805 (effective Aug. 
30, 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, the Court 
stated that the VCAA notice must include information 
regarding the effective date that may be assigned.  In this 
case, the claim is being denied, so that matter is moot with 
no prejudicial error.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in May 2005.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, a document issued in 
February 2006 constituted subsequent process.  The claimant 
has not shown how the error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).   

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

In this case, a separate evaluation for a surgical scar on 
the right lower anterior neck is not warranted.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

On VA examination in December 2005, the scar measures 
approximately 2.5 inches in length and about 1/8th of an inch 
in width.  The scar was not painful and there was no 
adherence to the underlying tissue.  The scar was 
superficial, and the texture was noted to be soft.  It was 
not unstable, depressed, or deep.  There was no inflammation, 
no edema, and no keloid.  In regard to color, the examiner 
noted it was hard to distinguish the scar from the rest of 
the skin.  There was no area of any induration or 
inflexibility of the skin in the area of the scar.  There was 
no evidence of any limitation of motion or any limitation of 
flexion because of the scar.  There was no evidence of any 
disfigurement on the face or elsewhere due to the scar at 
issue.  The Board notes that private evidence received in 
June 2006 shows that the there is normal contour and symmetry 
of the head, face, salivary glands, and temporomandibular 
joint.  No masses, lesions, or significant scars were 
specifically noted.  

The evidence shows the scar on the right lower anterior neck 
is not tender or painful, does not cause limited motion, and 
does not cover an area of 144 square inches or greater.  The 
scar does not result in disfigurement of the head, face or 
neck under either the old or revised criteria.  The scar 
measures less than 5 inches in length and less than 1/4 inch 
wide.  It is not elevated, depressed, adherent, hyper-
pigmented or hypo-pigmented and is not indurated or 
inflexible.  Clearly, a separate compensable evaluation for 
the cervical scar is not warranted under either the old or 
new criteria.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  


ORDER

A separate compensable rating for a scar on the right 
anterior neck is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


